--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.25
EXECUTION VERSION
 
PERSONAL GUARANTY


This Personal Guaranty, dated as of November 19, 2013 (“Guaranty”), is by Jerry
Parish (“Guarantor”) in favor of MNH Management LLC, a Delaware limited
liability company (“Lender”).


RECITALS


A.           Capitalized terms not otherwise defined herein have the meaning set
forth in that certain Amended and Restated Loan and Security Agreement, of even
date herewith (the “Loan Agreement”), by and among The Mint Leasing, Inc., a
Nevada corporation (“Mint Nevada”),  The Mint Leasing, Inc., a Texas corporation
(“Mint Texas”) and The Mint Leasing South, Inc., a Texas corporation (“Mint
South” and, together with Mint Nevada and Mint Texas, jointly and severally,
“Borrower”) and Lender. “Guarantor Obligations” means Guarantor’s guarantee of
the full and prompt payment, satisfaction and performance of the Obligations in
accordance with the terms and subject to the limitations set forth herein.


B.           Guarantor desires that Lender establish a term loan facility for
Borrower in the principal amount of Nine Million Three Hundred Thousand Dollars
($9,300,000) pursuant to the Loan Agreement (such facility, as may be modified
or replaced from time to time, the “Facility”).


C.           Lender has conditioned its willingness to establish the Facility
upon the fulfillment of certain conditions, among them that Guarantor enters
into this Guaranty.


D.           Guarantor acknowledges and agrees that Guarantor will derive a
substantial and direct benefit and advantage from the Facility and other
agreements and financial accommodations of Lender to Borrower under the Loan
Documents.


Accordingly, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Guarantor, the
parties hereby agree as follows:


Section 1.                      Guaranty.  Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender the full and prompt
payment, satisfaction and performance of any and all Obligations as and when
due, whether at stated maturity, by acceleration or otherwise, and including any
and all interest, fees, expenses, damages, and penalties that may be paid or
incurred by Lender in the collection of all or any portion of the Obligations or
the exercise or enforcement of any one or more of the other rights, powers,
privileges, remedies and interests of Lender relating thereto, irrespective of
the manner or success of any such collection, exercise or enforcement.


Section 2.                      Continuing Guaranty.  Guarantor covenants and
agrees that: (a) this is a continuing guarantee of payment, satisfaction and
performance, and not collectibility only, whether the Obligations are now or
hereafter existing, acquired or created, and irrespective of the fact that, from
time to time, monies may be advanced, repaid and readvanced, and the outstanding
balance of the Facility may be zero; (b) this Guaranty may not be revoked or
terminated until such time as the Obligations and Guarantor Obligations shall
have been indefeasibly fully paid and satisfied and Lender acknowledges the same
in writing to Guarantor; (c) the Obligations shall not be deemed to have been
otherwise indefeasibly fully paid and satisfied so long as any Loan Document
(other than this Guaranty) shall have any continuing force or effect; and (d)
the Obligations will be indefeasibly paid and satisfied in full in accordance
with the terms and provisions of the Loan Documents without

 
 

--------------------------------------------------------------------------------

 

regard to any applicable law now or hereafter in effect in any jurisdiction, or
the legality, validity, binding effect or enforceability of any term of any Loan
Document, including, without limitation, any applicable law that might in any
manner affect any of those terms and provisions, or any of the rights, powers,
privileges, remedies and interests of Lender with respect thereto, or that might
cause or permit to be invoked any alteration in the time, amount, or manner of
payment of any of the Obligations by Borrower or any other person or entity
(other than Lender).


Section 3.                      Agreement Absolute, Survival of Representations,
Etc.  Each of the representations, warranties, covenants and other obligations
and agreements contained in this Guaranty: (a) shall be absolute and
unconditional, irrespective of the legality, validity, binding effect or
enforceability of any Obligations or Guarantor Obligations or of any Loan
Document; (b) shall survive the execution and delivery of this Guaranty and the
Loan Documents, and any and all advances, repayments and readvances thereunder,
and shall remain and continue in full force and effect until Lender's lending
commitment (if any) under the Facility has terminated and all Obligations and
Guarantor Obligations have been fully paid and/or satisfied, without regard (i)
to any waiver, modification, extension, renewal, consolidation, division,
amendment or restatement of any term or provision of any Loan Document, (ii) to
any waiver or full, partial, delayed, discontinued or failure to exercise of any
of Lender's rights, powers, privileges, remedies and interests under any Loan
Document or applicable law, against any person or entity, which exercise or
enforcement may be delayed, discontinued or otherwise not pursued or exhausted
for any or no reason whatsoever, or which may be waived, omitted or otherwise
not exercised or enforced (whether intentionally or otherwise), (iii) to any
surrender, repossession, sequestration, foreclosure, conveyance or assignment
(by deed in lieu of foreclosure, or otherwise), sale, lease or other
realization, dealing or disposition respecting any Collateral, (iv) to any
release, subordination or impairment of all or any part of any Obligations or
Collateral, or any security interest therein (whether intentionally or
otherwise), (v) to any extension, stay, moratorium or statute of limitations or
similar time constraint under any applicable law, (vi) to any investigation,
analysis or evaluation by Lender or its designees or representatives of the
assets, business, operations, properties or condition (financial or otherwise)
of Borrower or Guarantor (vii) to any act or omission on the part of Lender,
Borrower, or any other person or entity, (viii) to any inducement to Guarantor
to enter into this Guaranty, or (ix) to any other event that otherwise might
constitute a legal or equitable counterclaim, defense or discharge of Borrower
or Guarantor; (c) shall not be subject to any defense, counterclaim, setoff,
right of recoupment, abatement, reduction or other claim or determination that
Guarantor may have against Lender, Borrower, or any other person or entity; and
(d) shall not be diminished or qualified by the death, disability, dissolution,
reorganization, insolvency, bankruptcy, custodianship or receivership of
Guarantor, Borrower, or any other person or entity, as applicable, or the
inability of any of them to pay debts or perform or otherwise satisfy
obligations as they become due for any reason whatsoever.


Section 4.                      Guaranty Not Affected.  Without limiting the
generality of the foregoing sections or any other term or provision of this
Guaranty, Guarantor covenants, agrees and consents that, at any time, and from
time to time, in accordance with the Loan Documents: (a) loans may be advanced,
repaid and readvanced from time to time, or the amount of loans, the rate of
interest thereon, any other Obligation or the credit availability under the
Facility or any Loan Document may be increased or otherwise changed; (b) the
time, manner, place and other terms and provisions of payment or performance of
any one or more of the Obligations may be amended, extended or otherwise
changed; (c) any partial or late payment, or any payment during the continuance
of any Event of Default, under any Loan Document may be accepted in whole or in
part or rejected; (d) any Collateral may be surrendered, repossessed,
sequestered, judicially or nonjudicially foreclosed, conveyed or assigned (by
deed in lieu of foreclosure or otherwise), sold, leased or otherwise realized

 
2

--------------------------------------------------------------------------------

 

upon, dealt with or disposed of, in whole or in part, whether to Lender, its
designees or representatives or otherwise; (e) any mortgage or other security
interest in any such Collateral may be held without recordation or other filing
or notice or perfection (whether intentionally or otherwise), may be recorded or
otherwise perfected, or may be assigned, released, subordinated or otherwise
impaired, dealt with or disposed of in whole or in part; (f) any one or more
payments, distributions and proceeds received from or in respect of  Borrower,
Guarantor or any other person or entity, or any Collateral may be applied in the
sole and absolute discretion of Lender to the Obligations or to any other
indebtedness or obligations (including interest), the payment to or
reimbursement of Lender for any fees and expenses for which it is entitled to be
paid or reimbursed pursuant to any of the provisions of this Guaranty or the
other Loan Documents, or the establishment and maintenance of any Collateral
(all payments made by Guarantor, Borrower, or any other person or entity shall
be made free and clear of, and without any reduction for, any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and any and
all liabilities with respect thereto); (g) the liability of Borrower, Guarantor
or any other person or entity to pay any and all of the Obligations may be
settled, compromised, adjusted, forgiven, released or affected by any other
accommodation, in whole or in part, and payment of any and all of the
Obligations may be subordinated to the prior payment of any other debts or
claims of any other person; (h) any representation, warranty, covenant or other
term or provision of any Loan Document, in whole or in part, may be the subject
of one or more waivers of applicability or consents to nonperformance,
noncompliance or nonobservance, whether or not constituting defaults, or may be
otherwise not exercised or enforced (whether intentionally or otherwise); (i)
any Loan Document, or any term or provision thereof, in whole or in part, may be
amended, extended, renewed or otherwise changed in any respect by the respective
parties thereto in the manner provided therein; (j) any one or more of this
Guaranty or the other Loan Documents, or any one or more of the rights, powers,
privileges, remedies and interests of Lender herein or therein, may be sold,
conveyed, assigned or otherwise transferred in whole or part (including
participations or other undivided interests) to any other person or entity; or
(k) any other right, power, privilege, remedy or interest of Lender under this
Guaranty, any other Loan Document or applicable law may be exercised or enforced
by Lender or its designees or representatives, which exercise or enforcement may
be delayed, discontinued or otherwise not pursued or exhausted for any or no
reason whatsoever, or any such right, power, privilege, remedy or interest may
be waived, omitted or otherwise not exercised or enforced (whether intentionally
or otherwise); all in such manner and order, upon such terms and provisions and
subject to such conditions as Lender may, subject to the terms of the Loan
Documents, deem necessary or desirable in its sole and absolute discretion, all
without notice to or consent from Guarantor; and all of the above clauses (a)
through (k) without affecting this Guaranty or any other Loan Document or any of
the Guarantor Obligations, which obligations shall continue in full force and
effect until such time as all Obligations and all Guarantor Obligations have
been fully paid and satisfied.


Section 5.                      Certain Representations and
Warranties.  Guarantor represents, warrants to and agrees with Lender as to each
of the matters set forth below: (a) Guarantor is an individual residing at the
address set forth herein; (b) Guarantor has the full legal capacity and
unconditional right to execute and deliver this Guaranty and each of the other
Loan Documents to which Guarantor is or will be a party, and to perform all of
Guarantor's obligations hereunder and thereunder; (c) the execution and delivery
by Guarantor of this Guaranty and each of the other Loan Documents to which
Guarantor is or will be a party, and the performance by Guarantor of all of
Guarantor's obligations hereunder and thereunder will not violate or be in
conflict with any term or provision of (i) any law, rule statute, ordinance,
regulation, code, (including, without limitation, any applicable usury or
similar law), (ii) any judgments, orders, writs, injunction, or decrees or (iii)
any mortgages, indentures, leases, licenses, agreements, understandings,
instruments, contracts, proposed

 
3

--------------------------------------------------------------------------------

 

transactions or other obligation of Guarantor or to which Guarantor is a party
or by which Guarantor, or any material part of Guarantor's assets and
properties, may be bound or subject, and will not result in the creation or
imposition of any Lien upon any of Guarantor's assets or properties; (d)
Guarantor shall not take any action or inaction that may impair any material
part of Guarantor's assets and properties; (e) no licenses, permits, franchises,
approvals, consents, waivers, notices, authorizations, qualifications,
concessions, or the like, or registration, declaration or filing are required
(1) in connection with the due and valid execution, delivery and performance by
Guarantor of this Guaranty or any other Loan Document to which  Guarantor is or
will be a party, or (2) to effect the legality, validity, binding effect or
enforceability of this Guaranty; (f) this Guaranty is the legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms and provisions; and (g) Guarantor is solvent (i.e., the aggregate
fair value of Guarantor's assets exceeds the sum of Guarantor's actual and
contingent liabilities) and, both before and after taking into account the
Guarantor Obligations, Guarantor has adequate capital and is able to pay his
debts as they mature.


Section 6.                      Certain Covenants of the Guarantor.  Guarantor
covenants and agrees that, from the date hereof and until the Obligations and
Guarantor Obligations have each been fully paid and satisfied, Guarantor shall
give, or cause to be given, immediate written notice to Lender of (i) any change
in the domicile of Guarantor, (ii) the institution or threat of, or any adverse
change in, any action, suit, investigation or proceeding at law, in equity, in
arbitration or otherwise, involving or affecting Guarantor or any Guarantor
Obligation, or (iii) any change in location or material loss in the assets,
properties and/or liabilities of Guarantor or a material decline in the value or
the validity thereof.  Upon the occurrence and during the continuance of an
Event of Default, at Lender’s request, Guarantor shall cooperate with Lender to
dispose of Collateral as Lender shall direct, and shall do such acts and
exercise and deliver such instruments and documents as Lender shall reasonably
request in order to facilitate Lender’s exercise of rights under the Loan
Agreement.


Section 7.                      Certain Acknowledgments and Waivers of
Guarantor.  Guarantor acknowledges and agrees that the rights, powers,
privileges, remedies and interests granted to or conferred upon Lender by this
Guaranty, the other Loan Documents and applicable law are purely discretionary
and shall not, and shall not be deemed or construed to, impose upon Lender any
duty or other obligation, including, without limitation, any obligation (a) to
sell, foreclose or otherwise realize upon any Collateral, (b) to protect or
preserve any Collateral, (c) to perform or satisfy any obligation under or
respecting any Collateral or Guarantor, (d) to mitigate or otherwise reduce any
expense, fees, penalties, damage or other loss, or (e) to otherwise exercise or
enforce any such right, power, privilege, remedy or interest.  Any sale,
foreclosure or other realization upon any Collateral, or any other exercise or
enforcement of any such right, power, privilege, remedy or interest, if
undertaken by Lender in its discretion, may be delayed, discontinued or
otherwise not pursued or exhausted for any reason whatsoever (whether
intentionally or otherwise).  Without limiting the generality of the foregoing,
to the extent waiver is not limited under applicable law, Guarantor hereby
expressly waives each and every claim or defense, and agrees that Guarantor will
not assert or pursue (by action, suit, counterclaim or otherwise) any claim or
defense, respecting (i) any settlement or compromise with any obligor or other
third party under any account receivable, note, instrument, agreement, document
or general intangible included in the Collateral, irrespective of any reduction
in the potential proceeds therefrom, (ii) the selection or order of disposition
of any Collateral (which may be at random or in any order Lender may select in
its sole and absolute discretion, and may be without regard to any holding
period or tax basis that any person or entity may have therein or any tax or
other consequences arising from such disposition), (iii) the private sale of any
Collateral, whether or not any public market exists, (iv) the choice or timing
of any sale date as to any Collateral (which Lender may select in its sole and
absolute discretion), irrespective of whether greater sale

 
4

--------------------------------------------------------------------------------

 

proceeds would be realizable on a different sale date, (v) the adequacy of the
sale price of any Collateral, (vi) any insufficiency of any such proceeds to
fully satisfy the Obligations and Guarantor Obligations, (vii) any sale of any
Collateral to the first person or entity to receive an offer or make a bid,
(viii) the selection of any purchaser of any Collateral, or (ix) any default by
any purchaser of any Collateral.  Guarantor hereby expressly waives the
applicability of any and all applicable laws that are or may be in conflict with
the terms and provisions of this Guaranty or the other Loan Documents now or at
any time in the future to the extent waiver is not limited under applicable law,
including (without limitation) those pertaining to notice (other than notices
required by this Guaranty or any other Loan Document), protest, appraisal,
valuation, stay, extension, moratorium, marshaling of assets, exemption and
equity of redemption.  Neither Lender nor any of its designees or
representatives shall incur any liability in connection with any sale of or
other action taken respecting any Collateral in accordance with the provisions
of this Guaranty or any other Loan Document or applicable law.


Section 8.                      Subrogation.  Guarantor agrees to withhold the
exercise of any and all subrogation and reimbursement rights against Borrower,
against any other person, and against any collateral or security for the
Guarantor Obligations, until the Guarantor Obligations have been indefeasibly
paid and satisfied in full, all obligations owed to Lender under the Loan
Documents have been fully performed, and Lender has released, transferred or
disposed of all of its right, title and interest in such collateral or security.


Section 9.                      Waivers of Notice, Etc.  Guarantor hereby
expressly waives: (a) notice of acceptance of this Guaranty; (b) notice of any
action taken or omitted in reliance hereon; (c) presentment; (d) demand for
payment; (e) protest or notice of protest; (f) notice of any nonpayment or the
occurrence or continuance of any other default, or any other event that (with
the giving of notice or the passage of time or both) could constitute a default,
under any Loan Document; (g) notice of any material or adverse effect, whether
individually or in the aggregate, upon the assets, business, operations,
properties or condition (financial or otherwise) of Borrower,  Guarantor or any
other person or entity, or upon any part of any Collateral; (h) any statute of
limitations or similar time constraint under any applicable law, whether with
respect to the Obligations or Guarantor Obligations or otherwise; or (i) any
other proof, notice or demand of any kind whatsoever or the making or promptness
in making any claim or demand under this Guaranty or any other Loan
Document.  No act or omission of any kind in connection with any of the
foregoing shall in any way impair or otherwise affect the legality, validity,
binding effect or enforceability of any term or provision of this Guaranty or
any of the Guarantor Obligations.


Section 10.                      Bankruptcy; Reinstatement.  In the event Lender
is not permitted or is otherwise unable (because of the pendency of any
bankruptcy, insolvency, receivership or other proceeding) to demand or
accelerate the Obligations, but otherwise would have been permitted to do so at
such time pursuant to any Loan Document, Lender may demand payment in full, and
may exercise and enforce any and all of its other rights, powers, privileges,
remedies and interests under this Guaranty or the other Loan Documents to which
Guarantor is a party or by which Guarantor may be bound or subject, in each case
as if the Obligations had been duly demanded or accelerated, and Guarantor will
not raise, and hereby expressly waives and releases, any claim or defense with
respect to such deemed demand or acceleration.  In the event any payment of or
any application of any amount, asset or property to any of the Obligations or
Guarantor Obligations, or any part thereof, at any time is rescinded or must
otherwise be restored or returned by Lender upon the insolvency, bankruptcy or
reorganization of Borrower, Guarantor, or any other person or entity, whether by
order of any court, by any settlement approved by any court, or otherwise, then
the terms and provisions of

 
5

--------------------------------------------------------------------------------

 

this Guaranty and the other Loan Documents shall continue to apply, or shall be
reinstated if not then in effect, as the case may be, with respect to the
Obligations or Guarantor Obligations so rescinded, restored or returned, all as
though such payment or application had never been made.


Section 11.                      Enforcement. Lender, in its sole discretion,
may proceed to exercise or enforce any right, power, privilege, remedy or
interest that Lender may have under this Guaranty, any other Loan Document or
applicable law at law, in equity, in rem or in any other forum available under
applicable law, severally and cumulatively.  Lender may institute one or more
proceedings (which may be separate proceedings) with respect to this Guaranty
and each of the other Loan Documents in such order and at such times as Lender
may elect in its sole and absolute discretion.  This Guaranty and the other Loan
Documents may be enforced without possession of any underlying promissory note,
security agreement or pledge, or its production in any action, suit or
proceeding, and without the presence or participation of Borrower or Guarantor,
whether through lack of jurisdiction, venue or service or otherwise; and
Guarantor will not raise, and each hereby waives, any objection or defense
respecting the need for any such production, presence or participation.


Section 12.                      Right to Attachment Remedy.  Guarantor agrees
that, notwithstanding the existence of any property securing any or all of the
Guarantor Obligations, Lender shall have all of the rights of a creditor of
Guarantor, including without limitation the right to obtain a temporary
protective order and writ of attachment against Guarantor with respect to any
sums due under this Guarantee. Guarantor further agrees that in the event any
property secures the obligations of Guarantor under this Guarantee, to the
extent that Lender, in its sole and absolute discretion, determines prior to the
disposition of such property that the amount to be realized by Lender therefrom
may be less than the indebtedness of Guarantor under this Guarantee, Lender
shall have all the rights of an unsecured creditor against Guarantor, including
without limitation the right of Lender, prior to the disposition of said
property, to obtain a temporary protective order and writ of attachment against
Guarantor.  Guarantor waives the benefit of any and all statutes and rules of
law now or hereafter in effect requiring Lender to first resort to or exhaust
all such collateral before seeking or obtaining any attachment remedy against
Guarantor.


Section 13.                      Exculpation.  Lender and its participants,
affiliates, custodians and designees, representatives, and its officers,
employees, attorneys and agents, shall not incur any liability for any acts or
omissions (and Guarantor hereby expressly waives any and all related claims and
actions against each such person or entity) arising out of or related directly
or indirectly to this Guaranty, except to the extent occasioned by the
respective person's or entity’s gross negligence or willful misconduct as
finally determined pursuant to applicable law by a governmental authority or
court having jurisdiction.


Section 14.                      Expenses, Etc.  Guarantor shall pay or
reimburse, on demand, any and all costs and expenses incurred by Lender, whether
directly or indirectly, in connection with the enforcement and adjudication of
this Guaranty, including (without limitation) the disbursements, expenses and
reasonable fees of counsel.


Section 15.                      Further Assurances.  Guarantor agrees to do
such further acts and things and to execute and deliver such statements,
assignments, agreements, instruments and other documents as Lender from time to
time may request in connection with this Guaranty and in order to (a) evidence,
confirm, perfect and protect any lien granted by Guarantor, (b) give Lender or
its designees or representatives confirmation and further assurance of its
rights, powers, privileges, remedies and interests under this Guaranty, the
other Loan Documents and applicable law, (c) better enable Lender

 
6

--------------------------------------------------------------------------------

 

or its designees or representatives to exercise any such right, power,
privilege, remedy or interest, and (d) otherwise effectuate the purpose and the
terms and provisions of this Guaranty or the other Loan Documents, each in such
form and substance as may be acceptable to Lender.


Section 16.                      Relationship of Guarantor and Lender,
Etc.  Guarantor represents, warrants, acknowledges and agrees that: (a) Lender
is acting solely in the capacity of Lender with respect to this Guaranty, the
other Loan Documents and the Collateral; (b) Guarantor's sole relationship with
Lender is that of debtor and creditor, respectively, and no term or provision of
this Guaranty or any other Loan Document is intended to create, nor shall any
such term or provision be deemed or construed to have created, any joint
venture, partnership, trust, agency or other fiduciary or advisory relationship
with Guarantor; and (c) Guarantor has independently and fully reviewed and
evaluated this Guaranty, the other Loan Documents, and the transactions
contemplated hereunder and thereunder and the potential effects of such
transactions on the assets, business, operations, properties and condition
(financial or otherwise) of Guarantor and Borrower (if any), which review and
evaluation was made (i) together with counsel and (to the extent deemed prudent
by Guarantor) financial and other advisors to Guarantor, and (ii) without any
reliance upon any oral or written advice, analysis or assurance of any kind
whatsoever from Lender.


Section 17.                      Notices.  Any notice that a party shall be
required or shall desire to give to the other hereunder shall be in writing and
either (a) delivered by registered or certified mail, (b) delivered by hand, or
(c) delivered by national overnight courier service with next business day
delivery, and shall be deemed to have been duly given or made (i) three (3)
business days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (ii) one (1)
business day after deposit with a national overnight courier with next business
day delivery with all charges prepaid, or (iii) when hand-delivered.  All
notices, requests and demands are to be given or made to the respective parties
at the following addresses (or to such other addresses as either party may
designate by notice in accordance with the provisions of this paragraph):


If to Guarantor:


Jerry Parish c/o The Mint Leasing, Inc.
323 North Loop West
Houston, TX 77088


If to Lender:


MNH Management LLC
7 West 51st Street
New York, NY 10019
Attention: Greg Zilberstein and Alexandre Speaker


With a copy to:


Cohen Tauber Spievack & Wagner P.C.
420 Lexington Avenue, Suite 2400
New York, NY 10170
Attention:  Adam Stein, Esq.

 
7

--------------------------------------------------------------------------------

 



Section 18.                       APPLICABLE LAW.  THIS GUARANTY SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, THE LAWS OF WHICH GUARANTOR HEREBY EXPRESSLY ELECTS TO APPLY
TO THIS GUARANTY, WITHOUT GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW
THEREUNDER.  GUARANTOR AGREES THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE
OR ARISING OUT OF THIS GUARANTY SHALL BE COMMENCED IN ACCORDANCE WITH THE
PROVISIONS OF THIS GUARANTY.


Section 19.                       WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, GUARANTOR HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW
OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO
A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN
ANY ACTION OR PROCEEDING BETWEEN GUARANTOR AND LENDER OR THEIR SUCCESSORS AND
ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY, THE GUARANTOR
OBLIGATIONS AND/OR THE OTHER LOAN DOCUMENTS.  IT IS INTENDED THAT SAID WAIVER
SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION
OR PROCEEDINGS BETWEEN GUARANTOR AND LENDER.  GUARANTOR WAIVES ALL RIGHTS TO
INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY KIND, NATURE
OR DESCRIPTION IN ANY ACTION OR PROCEEDING INSTITUTED BY LENDER WITH RESPECT TO
THIS GUARANTY, THE OTHER LOAN DOCUMENTS, THE GUARANTOR OBLIGATIONS OR ANY MATTER
ARISING THEREFROM OR RELATING THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.


Section 20.                       CONSENT TO JURISDICTION.  GUARANTOR HEREBY (a)
IRREVOCABLY SUBMITS AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK, NEW YORK COUNTY, WITH RESPECT
TO ANY ACTION OR PROCEEDING ARISING OUT OF THIS GUARANTY AND/OR THE OTHER LOAN
DOCUMENTS, THE GUARANTOR OBLIGATIONS OR ANY MATTER ARISING THEREFROM OR RELATING
THERETO, AND (b) WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE OR FORUM NON CONVENIENS WITH RESPECT THERETO.  IN ANY SUCH ACTION OR
PROCEEDING, GUARANTOR WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR
OTHER PROCESS AND PAPERS THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO GUARANTOR AT HIS
ADDRESS SET FORTH HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS RECEIVED
NOTICE AS PROVIDED IN THIS GUARANTY.  NOTWITHSTANDING THE FOREGOING, GUARANTOR
CONSENTS TO THE COMMENCEMENT BY LENDER OF ANY ACTION OR PROCEEDING IN ANY OTHER
JURISDICTION TO ENFORCE ITS RIGHTS AND GUARANTOR WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
ACTION OR PROCEEDING.

 
8

--------------------------------------------------------------------------------

 

Section 21.                      Construction.  No provision of this Guaranty
shall be construed against or interpreted to the disadvantage of any party
hereto by reason of such party or his or its counsel having, or being deemed to
have, structured or drafted such provision.


Section 22.                      Headings, Amendments, Waiver, Etc.  Section and
paragraph headings are for convenience only and shall not be construed as part
of this Guaranty.  Any modification and amendment shall be in writing and signed
by the parties, and any waiver of, or consent to any departure from, any
representation, warranty, covenant or other term or provision shall be in
writing and signed by each affected party hereto or thereto, as applicable.


Section 23.                      Entire Agreement.  This Guaranty represents the
entire agreement and understanding concerning the subject matter hereof and
thereof between the parties, and supersedes all other prior agreements and
understandings concerning the subject matter hereof, whether oral or written.


Section 24.                      Survival.  All covenants, agreements,
representations and warranties made by Guarantor herein or in any of the Loan
Documents or in any certificate, report or instrument contemplated hereby shall
survive any independent investigation made by Lender and the execution and
delivery of this Guaranty, the Loan Documents and such certificates, reports or
instruments and shall continue so long as any Obligations are outstanding and
unsatisfied, applicable statutes of limitations to the contrary notwithstanding.


Section 25.                      Severability.  Every provision of this Guaranty
is intended to be severable.  If, in any jurisdiction, any term or provision
hereof is determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such term or provision in any other jurisdiction, and (c) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.  If a court of competent jurisdiction
determines that any covenant or restriction, by the length of time or any other
restriction, or portion thereof, set forth in this Guaranty is unreasonable or
unenforceable, the court shall reduce or modify such covenants or restrictions
to those which it deems reasonable and enforceable under the circumstances and,
as so reduced or modified, the parties hereto agree that such covenants and
restrictions shall remain in full force and effect as so modified.  In the event
a court of competent jurisdiction determines that any provision of this Guaranty
is invalid or against public policy and cannot be so reduced or modified so as
to be made enforceable, the remaining provisions of this Guaranty shall not be
affected thereby, and shall remain in full force and effect.


Section 26.                      No Waiver by Action, Cumulative Rights, Etc.  A
waiver of a breach of any term, covenant or condition of this Guaranty shall not
operate or be construed as a continuing waiver of such term, covenant or
condition, or breach, or of any other term, covenant or condition, or breach by
such party.  No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy or power provided herein or by law or in equity.  Lender is
entitled to exercise all rights and remedies available to it at law or in equity
in connection with this Guaranty.  The rights and remedies of Lender hereunder
are several and cumulative at Lender’s discretion and may be exercised at
Lender’s discretion.

 
9

--------------------------------------------------------------------------------

 

Section 27.                      Successors and Assigns.  All covenants,
promises and agreements by or on behalf of the parties contained in this
Guaranty shall be binding upon and shall inure to the benefit of the parties and
their respective estates, representatives, successors and assigns, as
applicable; provided, however, that nothing in this Guaranty, express or
implied, shall confer on Guarantor the right to assign any of his rights or
obligations hereunder at any time. Lender may assign any or all of its rights or
obligations hereunder together with any or all of the security therefor to any
Person and any such assignee shall succeed to all of Lender’s rights with
respect thereto.


Section 28.                      Counterparts.  This Guaranty may be executed in
one or more counterparts, and by facsimile or electronic signature, each of
which when so executed, shall be deemed an original, but all of which shall
constitute but one and the same instrument.








          [SIGNATURE PAGE FOLLOWS]

 
10

--------------------------------------------------------------------------------

 

                  IN WITNESS WHEREOF, the undersigned has executed and delivered
this Personal Guaranty as of the date first written above.




GUARANTOR:




/s/ Jerry Parish____________________
JERRY PARISH






AGREED TO AND ACCEPTED BY LENDER:




MNH MANAGEMENT LLC


By: MORIAH CAPITAL PARTNERS, LLC, its Managing Member




By: /s/ A. Speaker__________________
Name: A. Speaker
Title: Managing Member


















[SIGNATURE PAGE TO PERSONAL GUARANTY]
 
11
 
 

--------------------------------------------------------------------------------